Exhibit 10.22

 

 

 

 

 

 

 

 

 

Finepoint Capital

 

500 Boylston Street, 24th Floor

Boston, MA 02116

 

FS Investments

201 Rouse Boulevard

Philadelphia, PA 19112

 

 

April 14, 2020

Michael E. Mercer

President and Chief Executive Officer

 

Harvest Oil & Gas Corp.

1001 Fannin Street, Suite 750

Houston, Texas 77002

 

Dear Mr.  Mercer:

Reference is hereby made to that certain Registration Rights Agreement by and
among Harvest Oil & Gas Corp. (the “Company”) and the other parties signatory
thereto, dated as of June 14, 2018 (the “Registration Rights Agreement”). The
Registration Rights Agreement may be amended, modified or supplemented by a
writing signed by the Company and the holders holding at least a majority of the
then outstanding Registrable Securities (as defined therein) pursuant to Section
16(f) of the Registration Rights Agreement. Consistent with Section 16(f), the
undersigned hereby amend and replace Section 16(p) of the Registration Rights
Agreement, in its entirety, to now read as follows:

(p)Termination. The obligations of the Company and of any Holder, other than
those obligations contained in Section 12 and this Section 16, shall terminate
with respect to the Company and any such Holder as soon as such Holder no longer
beneficially owns any Registrable Securities. In addition, this agreement may be
terminated by written notice of termination, signed by the Company and Holders
holding at least a majority of the then outstanding Registrable Securities.

Pursuant to Section 16(p) of the Registration Rights Agreement, as amended
hereby, the undersigned, representing a majority of the Company’s Registrable
Securities outstanding, hereby terminate all obligations under the Registration
Rights Agreement effective as of the date first written above.

[Signature Page Follows]








Very truly yours,

Finepoint Capital Partners I, LP

 

 

By:/s/STACY VEZINA

Name:Stacy Vezina

Title:General Counsel and Chief Compliance Officer

 

 

 

Finepoint Capital Partners II, LP

 

 

By:/s/STACY VEZINA

Name:Stacy Vezina

Title:General Counsel and Chief Compliance Officer

 

 

 





 2




Very truly yours

FS energy and power fund

 

By: FS/EIG Advisor, LLC, its investment adviser

 

 

By:/s/SEAN COLEMAN

Name:Sean Coleman

Title:Authorized Signatory

 

 





 3




Acknowledged and agreed,

Harvest oil & Gas Corp.

 

 

By:/s/MICHAEL E. MERCER

Name:Michael E. Mercer

Title:President and Chief Executive Officer

 

 4

